DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed May 19, 2022. Claims 1-6 & 13-14 are pending. Claims 7-12 & 15-16 have been canceled. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerier et al. (US 2004/0010245) (“Cerier” hereinafter).
In regards to claim 1, Cerier discloses a tissue biopsy system, comprising: 
an elongate guide member including a proximal end portion and a distal end portion and defining a longitudinal axis, the distal end portion having a distal tip 860 extending distally therefrom, the distal tip 860 configured to pierce tissue during a rotation of the elongate guide member about the longitudinal axis, the distal tip 860 including an open coil helical wire 860 that has longitudinally-spaced adjacent coils configured for tissue to be disposed therebetween; and

    PNG
    media_image1.png
    259
    186
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    638
    254
    media_image2.png
    Greyscale

a biopsy needle 881b having a distal tip capable of piercing and capturing a sample of tissue in a hollow interior of the distal tip of the biopsy needle 881b, wherein the open coil helical wire 860 of the elongate guide member is configured to receive the distal tip of the biopsy needle 881b and guide the distal tip of the biopsy needle 881b toward the sample of the tissue (see at least figs. 14B-C and par 0165 & 0171-0172).  
In regards to claim 2, Cerier discloses the tissue biopsy system according to claim 1, wherein the distal tip 860 of the elongate guide member defines a channel (see at least fig. 14B).  
In regards to claim 3, Cerier discloses the tissue biopsy system according to claim 2, wherein the distal tip of the biopsy needle 881b is configured to pass through the channel defined by the distal tip 860 of the elongate guide member to pierce and capture the sample of the tissue (see at least figs. 12C-D).  
In regards to claim 4, Cerier discloses the tissue biopsy system according to claim 2, wherein the channel of the distal tip 860 of the elongate guide member has a diameter that is greater than a diameter of the distal tip of the biopsy needle 881b (see at least fig. 14B).  
In regards to claim 5, Cerier discloses the tissue biopsy system according to claim 1, wherein the elongate guide member has a hollow shaft (i.e., through which needle 881b extends), the distal tip 860 of the elongate guide member extending distally from the hollow shaft (see at least fig. 14C).  
In regards to claim 6, Cerier discloses the tissue biopsy system according to claim 5, wherein the biopsy needle 881b has an elongate body portion configured to pass through the hollow shaft, the distal tip of the biopsy needle 881b extending distally from the elongate body portion (see at least fig. 14C).  
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenman et al. (US 6,478,776) (“Rosenman” hereinafter).
In regards to claim 1, Rosenman discloses a tissue biopsy system, comprising: 
an elongate guide member 23 including a proximal end portion and a distal end portion and defining a longitudinal axis, the distal end portion having a distal tip extending distally therefrom (i.e., “[t]he fixed helical anchoring structure [17]…can be attached to the rotational drive shaft 23. The drive shaft 23 is designed to be flexible in bending but able to transmit torque in either clockwise or counterclockwise directions,” see col. 7, lines 41-45), the distal tip configured to pierce tissue during a rotation of the elongate guide member 23 about the longitudinal axis, the distal tip including an open coil helical wire 17 that has longitudinally-spaced adjacent coils configured for tissue to be disposed therebetween; and

    PNG
    media_image3.png
    180
    478
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    355
    359
    media_image4.png
    Greyscale


a biopsy needle 18 having a distal tip capable of piercing and capturing a sample of tissue in a hollow interior of the distal tip of the biopsy needle 18, wherein the open coil helical wire 17 of the elongate guide member 23 is configured to receive the distal tip of the biopsy needle 18 and guide the distal tip of the biopsy needle 18 toward the sample of the tissue (see at least figs. 3-5 and col. 7, lines 7-45).  
In regards to claim 2, Rosenman discloses the tissue biopsy system according to claim 1, wherein the distal tip of the elongate guide member 23 defines a channel (see at least fig. 5).  
In regards to claim 3, Rosenman discloses the tissue biopsy system according to claim 2, wherein the distal tip of the biopsy needle 18 is configured to pass through the channel defined by the distal tip of the elongate guide member 23 to pierce and capture the sample of the tissue (see at least fig. 5).  
In regards to claim 4, Rosenman discloses the tissue biopsy system according to claim 2, wherein the channel of the distal tip of the elongate guide member 23 has a diameter that is greater than a diameter of the distal tip of the biopsy needle 18 (see at least fig. 5).  
In regards to claim 5, Rosenman discloses the tissue biopsy system according to claim 1, wherein the elongate guide member 23 has a hollow shaft, the distal tip of the elongate guide member 23 extending distally from the hollow shaft (see at least fig. 5).  
In regards to claim 6, Rosenman discloses the tissue biopsy system according to claim 5, wherein the biopsy needle 18 has an elongate body portion 21 configured to pass through the hollow shaft, the distal tip of the biopsy needle 18 extending distally from the elongate body portion 21 (see at least fig. 5).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssens (US 2003/0114773) in view of Cerier (US 2004/0010245).
In regards to claim 13, Janssens discloses a method of performing a needle biopsy of tissue, comprising: 
positioning an open coil helical wire 2 of an elongate guide member 3 relative to tissue, the open coil helical wire 2 having longitudinally-spaced adjacent coils (see at least fig. 29); 
rotating the elongate guide member 3, thereby fixing the open coil helical wire 2 of the elongate guide member 3 in the tissue whereby at least a portion of the tissue is

    PNG
    media_image5.png
    159
    387
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    599
    120
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    632
    362
    media_image7.png
    Greyscale

received in a space defined between the adjacent coils of the open coil helical wire 2 (see at least fig. 30 and par 0087-0088); and  
10guiding a distal tip 9 of a biopsy needle 4 along the elongate guide member 3 and into the tissue to take a sample of the tissue (see figs. 31-32 and par 0089).  
Janssens discloses a method of performing a needle biopsy, as described above, that fails to explicitly teach a method of performing a needle biopsy of uterine tissue. However, since Janssens discloses a method for use with an elongated catheter (see at least fig. 6 and par 0059-0060), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Janssens for performing a needle biopsy of uterine tissue as claimed in order to take tissue samples very efficiently with a minimum of damages of the sample itself as of the tissue surrounding the sample (see at least par 0004 of Janssens).
Moreover, Janssens discloses a method, as described above, that fails to explicitly teach a method comprising guiding a distal tip of a biopsy needle distally through the open coil helical wire of the elongate guide member.
However, Cerier teaches that it is known to provide a method comprising guiding a distal tip of a needle 881b distally through the open coil helical wire 860 of the elongate guide member (see at least figs. 14B-C and par 0165 & 0171-0172).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Janssens as modified above further comprising guiding a distal tip of a biopsy needle, as taught by Janssens, distally through the open coil helical wire of the elongate guide member as taught by Cerier since such a modification would amount to a simple substitution of one known element (i.e. the location of the anchoring coil as taught by Janssens) for another (i.e. the location of the anchoring coil as taught by Rosenman) to obtain predictable results such as facilitating fixing the device to the tissue, particularly in situations where the coil approaches the tissue surface at an angle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 14, Janssens discloses a method, as described above in claim 13, that fails to explicitly teach a method wherein guiding the distal tip of the biopsy needle includes moving the distal tip of the biopsy needle through a channel defined by the distal tip of the elongate guide member. However, Cerier teaches that it is known to provide a method wherein guiding the distal tip of the needle 881b includes moving the distal tip of the needle 881b through a channel defined by the distal tip 860 of the elongate guide member (see at least figs. 14B-C and par 0165 & 0171-0172).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Janssens as modified above wherein guiding the distal tip of the biopsy needle, as taught by Janssens, includes moving the distal tip of the biopsy needle thereof through a channel defined by the distal tip of the elongate guide member as taught by Cerier since such a modification would amount to a simple substitution of one known element (i.e. the location of the anchoring coil as taught by Janssens) for another (i.e. the location of the anchoring coil as taught by Rosenman) to obtain predictable results such as facilitating fixing the device to the tissue, particularly in situations where the coil approaches the tissue surface at an angle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssens (US 2003/0114773) in view of Rosenman (US 6,478,776).
In regards to claim 13, Janssens discloses a method of performing a needle biopsy of tissue, comprising: 
positioning an open coil helical wire 2 of an elongate guide member 3 relative to tissue, the open coil helical wire 2 having longitudinally-spaced adjacent coils (see at least fig. 29);

    PNG
    media_image5.png
    159
    387
    media_image5.png
    Greyscale

rotating the elongate guide member 3, thereby fixing the open coil helical wire 2 of the elongate guide member 3 in the tissue whereby at least a portion of the tissue is received in a space defined between the adjacent coils of the open coil helical wire 2 (see at least fig. 30 and par 0087-0088); and

    PNG
    media_image6.png
    599
    120
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    632
    362
    media_image7.png
    Greyscale

 10guiding a distal tip 9 of a biopsy needle 4 along the elongate guide member 3 and into the tissue to take a sample of the tissue (see figs. 31-32 and par 0089).  
Janssens discloses a method of performing a needle biopsy, as described above, that fails to explicitly teach a method of performing a needle biopsy of uterine tissue. However, since Janssens discloses a method for use with an elongated catheter (see at least fig. 6 and par 0059-0060), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Janssens for performing a needle biopsy of uterine tissue as claimed in order to take tissue samples very efficiently with a minimum of damages of the sample itself as of the tissue surrounding the sample (see at least par 0004 of Janssens).
Moreover, Janssens discloses a method, as described above, that fails to explicitly teach a method comprising guiding a distal tip of a biopsy needle distally through the open coil helical wire of the elongate guide member.
However, Rosenman teaches that it is known to provide a method comprising guiding a distal tip of a needle 18 distally through the open coil helical wire 17 of the elongate guide member 23 (see at least figs. 3-5 and col. 7, lines 7-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Janssens as modified above further comprising guiding a distal tip of a biopsy needle, as taught by Janssens, distally through the open coil helical wire of the elongate guide member as taught by Rosenman since such a modification would amount to a simple substitution of one known element (i.e. the location of the anchoring coil as taught by Janssens) for another (i.e. the location of the anchoring coil as taught by Rosenman) to obtain predictable results such as facilitating fixing the device to the tissue, particularly in situations where the coil approaches the tissue surface at an angle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 14, Janssens discloses a method, as described above in claim 13, that fails to explicitly teach a method wherein guiding the distal tip of the biopsy needle includes moving the distal tip of the biopsy needle through a channel defined by the distal tip of the elongate guide member. However, Rosenman teaches that it is known to provide a method wherein guiding the distal tip of the needle 18 includes moving the distal tip of the needle 18 through a channel defined by the distal tip 17 of the elongate guide member 23 (see at least figs. 3-5 and col. 7, lines 7-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Janssens as modified above wherein guiding the distal tip of the biopsy needle, as taught by Janssens, includes moving the distal tip of the biopsy needle thereof through a channel defined by the distal tip of the elongate guide member as taught by Rosenman since such a modification would amount to a simple substitution of one known element (i.e. the location of the anchoring coil as taught by Janssens) for another (i.e. the location of the anchoring coil as taught by Rosenman) to obtain predictable results such as facilitating fixing the device to the tissue, particularly in situations where the coil approaches the tissue surface at an angle--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 & 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791